Citation Nr: 1144491	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-46 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for hypertension.  

2.  Entitlement to an initial rating higher than 10 percent for lumbosacral strain.  

3.  Entitlement to an initial rating higher than 10 percent for a left knee disability.  

4.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1999 to November 2008, with a prior period of active duty for 10 months and 18 days.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2009, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but in February 2010 he withdrew his hearing request.  

The claim for increase for hypertension and the claim for a total disability rating are REMAND to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, the lumbosacral strain has been manifested by pain and limitation of motion (90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, 30 degrees of right rotation, and 20 degrees of left rotation limited by pain), without findings of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there is no evidence of associated objective neurologic abnormalities.  

2.  Since the effective date of service connection, the left knee disability has been manifested by complaints of pain; clinical findings show tenderness, limited range of motion (0 degrees of extension and 100 degrees of flexion at worst), and degenerative changes in the articular cartilage on MRI, without evidence of recurrent subluxation or lateral instability or of X-ray evidence of arthritis. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2011). 

2.  The criteria for an initial rating higher than 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate a claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Also, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the VA must provide at least general notice of that requirement to the claimant.  Vazquez- Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with content-complying VCAA notice on the underlying claims of service connection by letter, dated in November 2008.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement to the RO's rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  38 C.F.R. § 3.159(b)(3). 

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial ratings, following the initial grants of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity for a personal hearing, but he withdrew his hearing request in February 2010.  The RO has obtained service treatment records and VA records.  The Veteran has not identified any additionally available evidence, such as private records, for consideration. 

VA has conducted the necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in January 2009, specifically to evaluate the disabilities, in connection with his original claims of service connection.  As the report of the VA examination was based on consideration of the prior medical history and described the current lumbosacral spine and left knee disabilities in sufficient detail so that the Board's review of the claims is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Also, the Veteran has not contended and the record does not show a material change in the disabilities since the January 2009 examination to warrant a reexamination under 38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Separate Diagnostic Codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Facts and Analysis

In a February 2009 rating decision, the RO granted service connection and assigned a 10 percent rating for each of the disabilities at issue, effective from November 2008.  The Veteran contends that higher ratings are warranted for his lumbosacral spine and left knee disabilities, which are manifested by chronic pain.  The evidence in the file consists of service treatment records, VA outpatient treatment records, and a VA examination report of January 2009.  






Lumbosacral Strain

From the effective date of service connection in November 2008, the Veteran's lumbosacral strain has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

In evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.   

Under Diagnostic Code 5237, for lumbosacral strain, the criteria for the next higher rating, or 20 percent, are forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Ankylosis is a condition in which the entire thoracolumbar spine is fixed in neutral position (zero degrees).  38 C.F.R. § 4.71a, Notes (2) and (5). 

Prior to his discharge from service in November 2008, the Veteran underwent a physical examination in March 2008, at which time he denied any recurring back pain or back problem and the spine was clinically evaluated as normal.  An examination as part of a Medical Evaluation Board in April 2008 also did not disclose any lower back disabilities.  


On a VA examination in January 2009, just after his discharge from service, the range of motion of the lumbar spine was:  90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, 30 degrees of right rotation, and 20 degrees of left rotation.  In terms of whether there was any pain on motion, the examiner remarked that there was pain beginning and ending at 20 degrees of left rotation.  The combined range of motion of the lumbar spine, even with consideration of pain on motion, was greater than 120 degrees (90+30+30+30+30+20=230).  The low back was observed to have no abnormalities of the spinal muscles, such as guarding, spasm, or tenderness.  There was no evidence of spinal ankylosis.  Gait was normal.  The diagnosis was lumbar strain, manifested by low back pain.  

Thus, the findings, as shown on VA examination in January 2009 of forward flexion of 90 degrees, with a combined rating of greater than 120 degrees, without clinical findings in the record of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, do not more nearly approximate the criteria for the next higher rating under Diagnostic Code 5237, even considering 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  X-rays of the lumbosacral spine in January 2009 showed that alignment was anatomic, without arthritic changes, and that except for a Schmorl's nodule on L2 of no probable clinical significance, the lumbosacral spine was unremarkable.  

Post-service VA outpatient records also do not reflect findings to show that the Veteran meets the criteria for a higher rating under Code 5237.  On a physical examination in April 2009, his spine was nontender and curvature was normal.  In January 2010, it was noted only that the Veteran had lower back pain on and off, for which he took pain medication once in a while.  






The General Rating Formula for Diseases and Injuries of the Spine also provides that any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  At the time of the January 2009 VA examination, the Veteran had normal coordination.  A neurologic examination showed no motor loss or sensory loss.  Babinski sign was negative (normal) and deep tendon reflexes were all 2+, which is average or normal.  On VA outpatient records, the Veteran was neurologically intact, as noted in an April 2009 examination.  In January 2010, he complained of intermittent low back pain but denied any radiation.  As there are no objective neurologic manifestations of the lumbosacral strain, beyond pain that is already contemplated in the orthopedic manifestations of the condition, either on the VA examination or in the post-service VA outpatient records, the assignment of a separate compensable rating is not warranted. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Consideration has been given to "staged ratings" for the lumbosacral strain over the period of time since service connection became effective, and from the effective date of service connection in November 2008, there have been no clinical findings to show that the condition meets the criteria for a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Left Knee Disability

From the effective date of service connection in November 2008, the left knee disability (characterized as left knee instability) has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.






Under Diagnostic Code 5257, the criteria for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee.  A rating of 20 percent rating requires moderate recurrent subluxation or lateral instability.  A rating of 30 percent requires severe recurrent subluxation or lateral instability.  

Separate ratings may be assigned for instability of the knee under Diagnostic Code 5257 and for arthritis with limitation of motion of a knee under Diagnostic Code 5003.  Separate ratings may also be assigned for both limitation of flexion and limitation of extension. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved. 

Normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Limitation of flexion of the leg to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is rated as 10 percent disabling; and flexion limited to 30 degrees is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the leg to 5 degrees is rated as 0 percent disabling; extension limited to 10 degrees is rated as 10 percent disabling; and extension limited to 15 degrees is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Prior to his discharge from service in November 2008, the Veteran underwent a physical examination in March 2008, at which time he complained of knee trouble.  On examination, there was tenderness with range of motion in the left knee joint.  





At the time of a Medical Evaluation Board examination in April 2008, there was flexion to 112 degrees (on average) limited by pain, extension to 0 degrees, and a grade 2A Lachman's with 8 mm. of translation but a negative varus and valgus stress.  Posterior drawer was negative on the knee, and there was tenderness and crepitus mostly over the inferolateral aspects of the left patella.  Flexion strength was 5/5 and extension musculature fatigued rapidly to 4+/5.  There was decreased coordination of the left knee extension and ability to rise from a wall squat position after five trials.  An MRI of the left knee showed the following findings:  mild increased signal in the ACL (anterior cruciate ligament) fibers and slight laxity of the distal ACL fibers, intact PCL (posterior cruciate ligament), normal menisci, normal LCL (lateral collateral ligament) and MCL (medial collateral ligament), normal extensor mechanism of the knee, no focal cartilaginous defects, and no evidence of muscular atrophy.  The MRI impression was chronic ACL tear.  The Medical Board's diagnoses were left knee instability, chronic ACL disruption; left thigh group XIV muscle atrophy; and patellar chondromalacia of the left knee.  The Veteran was deemed to have failed to meet retention criteria based on the left knee findings, and a Physical Evaluation Board in May 2008 found the Veteran physically unfit for service.    

At the time of a VA examination in January 2009, soon after his discharge, there was nearly full range of motion of the left knee joint, with extension to 0 degrees and flexion to 130 degrees of flexion.  In terms of whether there was any pain on motion, the examiner remarked that there was pain beginning and ending at 130 degrees of flexion.  Although the Veteran had reported that his knee experienced severe flare-ups, lasting hours on a weekly basis, he denied any additional limitation of motion or other functional impairment during the flare-up.  As to whether there was any joint swelling, effusion, tenderness or laxity, the examiner found the Veteran's left knee to have tenderness only (there was no objective findings relative to laxity).  There was no joint prosthesis, ankylosis, or other objective joint abnormalities. 




On a muscle examination, the lower extremities had 5/5 strength, without any atrophy, spasm or other muscle abnormalities.  The diagnosis was chronic anterior cruciate ligament tear of the left knee (reportedly, as shown by a previous MRI), associated with left knee instability.  

Post-service VA outpatient records show that in February 2009, the Veteran was seen for an OEF/OIF examination.  The left knee had tenderness at the infrapatellar area, with no joint effusion and no local warmth.  Range-of-motion findings were flexion to 100 to 120 degrees with some pain, and extension was full.  There was no joint instability and it was questionable whether the anterior drawer sign was positive.  The Veteran was unable to squat down due to bilateral knee pain.  He walked with a pair of crutches (two days previously he injured his right knee and was told of a torn ligament in that knee).  The assessment was status post anterior cruciate ligament tear of the left knee (occurring about 2000-2001).  

In April 2009, the Veteran requested an examination for the purpose of re-entering the military; he desired a letter indicating that he was physically fit to re-enter active duty.  He had no complaints at that time.  On examination, he was neurologically intact and there was no cyanosis, clubbing, or edema of the lower extremities.  In the assessment, the Veteran was advised to produce the Medical Evaluation Board documents for review.  In June 2009, the Veteran was seen for a follow-up visit, needing a letter of clearance to go back into the military.  Examination of his knees showed that there was full range of motion without effusion, crepitance, pain, or ligamentous instability.  The physician noted that there was no evidence of a current knee disorder based on the normal examination and a normal X-ray.  

In July 2009, the Veteran was seen at the VA clinic with a request for help in getting back in the military.  He noted that his knee hurt but "not very bad" and that his knee was functioning very well lately.  He needed an MRI to go back into the Army.  Examination showed no cyanosis, clubbing, or edema in the extremities.  




In the assessment, the physician diagnosed knee pain and stated that the Veteran had actually been doing fine.  He noted that the Veteran had an old injury but was now recovering and needed an MRI.  In August 2009, the results of an MRI of the knee were reported to show mild degenerative changes in the articular cartilage in both joint compartments of the knee, but the examination was otherwise normal, with no signs of ligament ruptures or tears.  In January 2010, the Veteran was seen for a routine appointment.  He was doing fine and reportedly working on going back to the National Guard.  Examination showed no cyanosis, clubbing, or edema of the extremities.  There were no specific complaints and no diagnosis, among the several given, with regard to the left knee.  

As shown by the foregoing medical evidence, the Veteran has complaints of left knee pain, and the objective findings in relation to his left knee have included tenderness and limited range of motion.  The limitations of flexion and extension do not, however, meet the criteria for a compensable rating under Codes 5260 and 5261.  Moreover, there are no X-ray or MRI reports of arthritis, so consideration of the criteria under Code 5003 is not appropriate.  

The Veteran is currently evaluated under Code 5257 for left knee instability, based in large part on service treatment records that identified an ACL tear and left knee instability.  The Veteran had MRIs of the left knee performed during and after service.  During service in April 2008, an MRI indicated slight laxity of ACL fibers and the impression was chronic ACL tear.  While the VA examiner in January 2009 likewise diagnosed a chronic ACL tear associated with left knee instability, in the actual examination there were no findings of instability.  Rather, the examiner identified tenderness, along with some limitation of motion.  The other MRI of record, which was performed in August 2009, showed no signs of ruptures or tears in the ligaments.  Thus, what initially was thought to be a chronic condition during service was instead shown not to be so after service.  





And consistent with the finding of no ligament tear after service, none of the examinations following the January 2009 VA examination, such as those conducted in February 2009 and June 2009, showed definitive findings of instability.  In fact, the Veteran was seeking to re-enter service at that time and he presented with little to no complaints of knee problems.  Thus, without a showing of recurrent subluxation or lateral instability of the left knee, the Board finds that a rating higher than 10 percent for instability of the knee under Code 5257 is not in order.  

In light of the foregoing reasons, the Board concludes that the Veteran does not meet the criteria for a rating higher than 10 percent for the left knee disability under Diagnostic Codes 5003, 5257, 5260, and 5261. 

As noted earlier, the MRI of the knee in August 2009 revealed degenerative changes in the articular cartilage of the knee joint compartments.  Under Diagnostic Code 5258, a 20 percent rating is warranted for semilunar cartilage, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  In this case, for the period considered in the appeal there is no evidence of dislocated cartilage or of frequent episodes of "locking" or effusion in the joint.  Thus, the Veteran does not meet the criteria under Code 5258.  Moreover, he does not meet the criteria of Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic, given that there is no evidence that he has undergone any type of surgical procedure on his left knee.  

In addition, the Board has considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, and 4.59 relating to functional loss due to pain, weakened movement, excess fatigability, etc., in addition to painful motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that consideration must be given to functional loss due to pain, as well as to weakened movement, excess fatigability, etc., in addition to any limitation of motion).  





However, the record does not indicate that the Veteran has such painful motion or functional impairment resulting from his service-connected left knee disability to warrant a higher rating under either Diagnostic Code 5260 or 5261, considering 38 C.F.R. §§ 4.40, 4.45, and 4.59.  That is, there is no objective evidence that pain on use or during flare-ups results in functional limitation to the extent that limitation of flexion would be compensable under Diagnostic Code 5260 or that limitation of extension would be compensable under Diagnostic Code 5261.  

The Veteran denied additional limitation of motion or other functional impairment during flare-ups at the time of the January 2009 VA examination, and the examiner specifically commented upon any muscle abnormalities and the additional limitations of motion due to pain on use.  And while the examiner also noted in the diagnosis that the left knee disability would have significant effects on the Veteran's usual occupation on account of decreased mobility, weakness or fatigue, and pain, the extent of such effects were not quantified in terms of the ranges of motion of the knee joint.  Further, the Veteran subsequently indicated to VA healthcare providers that his knee was functioning well, despite some continuing pain, and that he desired to re-enter service because he felt he was physically fit.  

Because the preponderance of the evidence is against the claim for a higher rating for a left knee disability, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. 5107(b). 

Consideration has been given to "staged ratings" for the left knee disability over the period of time since service connection became effective, and from the effective date of service connection in November 2008, there have been no clinical findings to show that the condition meets the criteria for a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 






Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, at the time of the January 2009 VA examination, it was indicated that although the Veteran's lumbosacral spine and left knee disabilities were noted to have significant effects on his usual occupation (he was employed full-time as a warehouse worker), he had lost no time from work due to his disabilities.  Moreover, subsequent to the VA examination, the Veteran sought to re-enter the military on the basis that he felt he was physically fit.  

Comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degrees of disability are encompassed by the Rating Schedule and the assigned schedular ratings are, therefore, adequate, and no referral for extraschedular ratings is required under 38 C.F.R. § 3.321(b)(1). 






ORDER

An initial rating higher than 10 percent for lumbosacral strain is denied.  

An initial rating higher than 10 percent for a left knee disability is denied.  


REMAND

On the claim for increase for hypertension, the Veteran indicated in an April 2010 letter that his medical records show that his hypertensive medication has been increased on numerous occasions including in April 2010.  The most recent VA outpatient records in the file are dated in January 2010 and additional development under the duty to assist is needed. 

On the claim for a total disability rating for compensation based on individual unemployability, the Veteran in a statement in November 2009 indicated that he has left a full time job due to his inability to fulfill his duties, and he referred to knee and back pain. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.

2.  Obtain VA records from January 2010 to the present, pertaining to hypertension.  




3.  If the newly obtained records indicate that the Veteran's hypertension may have increased in severity, afford the Veteran a VA examination to determine the current level impairment due to hypertension.  The examination should include blood pressure readings, noting the predominant systolic and diastolic readings.  The claims file must be made available to the examiner. 

4.  After the above development is completed, adjudicate the claims to include the claim for a total disability rating for compensation based on individual unemployability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


